Citation Nr: 0105946	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right toe disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a right shoulder 
disorder.

4.  Determination of bilateral knee disability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on full-time active duty in a regular 
component of the Armed Forces from August 1976 to November 
1980.  The record also shows that he served on active duty 
for training in Reserves and National Guard units.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto 
Rico, Department of Veteran's Affairs (VA) Regional Office 
(RO), which denied service connection for right toe disorder, 
right shoulder disorder, and back disorder and granted 
service connection for mild degenerative joint disease of the 
knees by x-ray; bilateral small patellar hypertrophic spurs; 
bilateral chondromalacia by history and assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Claims requesting 
entitlement to service connection for disorders of the left 
shoulder, pelvis and for post traumatic stress disorder were 
raised and adjudicated during the pendency of this appeal; 
however, the record does not reflect that the appellant 
initiated an appeal with regard to these claims.  The only 
issues properly developed for appellate review by the Board 
at this time are the ones listed on the title page.

The representative raised a new claim in the Addendum I 
section of "Appellant's Brief" dated in December 2000.  
This matter is referred to the RO for appropriate action.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for a 
higher evaluation for his bilateral knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the aforementioned 
officials for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's bilateral knee disability is currently 
manifested by subjective complaints of pain, cracking, and 
giving way of the knees and objective findings of full range 
of motion with moderate crepitus and positive patellar 
grinding, but no evidence of painful motion, effusion, 
erythema, instability, weakness, or fatigability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
mild degenerative joint disease of the knees by x-ray; 
bilateral small patellar hypertrophic spurs; bilateral 
chondromalacia by history, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5003 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contended that his bilateral knee disorder 
warrants a higher evaluation.  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Since the veteran appealed the initial rating assigned for 
his bilateral knee disability, the entire body of evidence is 
for consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the Board has continued to phrase the issue on appeal the 
same way as it finds that the naming of this issue does not 
prejudice the veteran.  The Board has not dismissed any issue 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  The Court has not provided a substitute name for 
this type of issue.  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection for bilateral knee disability was granted 
by the RO by means of an October 1998 rating decision 
following review of the relevant evidence, which included the 
veteran's service records, private and VA medical records, 
and 1998 VA examinations.  

The veteran filed his claim for service connection for 
bilateral knee disorder in October 1997.  Service medical 
records reflect complaints of bilateral knee pain with no 
effusion and normal x-rays.  He reported intermittent knee 
pain with an increase on marching and a history of knee 
injury during 12-foot jumps from helicopter.  There was full 
range of motion of both knees, however, 5-10 degree 
hyperextension bilaterally was noted.  The impression was 
chondromalacia. 

Private medical records including a May 1994 statement from 
the veteran's private physician, A. C. L., M.D., from May to 
June 1994 reveal that the veteran experienced bilateral lower 
extremity pains and should be placed on light duty at work.  
In a November 1997 statement, Dr. L. stated that the veteran 
was an ex-paratrooper with gradually intensifying bilateral 
knee pain over the years.

An April 1998 x-ray evaluation of the knees revealed mild 
degenerative changes of both knees.  At a September 1998 VA 
examination, the veteran complained of occasional aching 
discomfort after standing for long periods and going up and 
down stairs.  He did not report any knee pain or episodes of 
subluxation.  Ranges of motion of both knees were flexion to 
140 degrees and extension to 0 degrees.  The examiner noted 
that there was no painful motion of knees.  There was 
moderate crepitation of both knee joints and the patellar 
grinding test was positive in both knees.  There was no 
evidence of dislocation, subluxation, instability, effusion, 
painful motion, edema, weakness, redness, or guarding of 
movement.  His gait was normal.  The diagnosis was mild 
degenerative joint disease of knees as seen on x-ray.

In October 1998, the VA examiner who conducted the above-
cited examination reviewed the claims file, to include the 
veteran's service medical records which treatment for 
bilateral knee pain with diagnosis of possible 
chondromalacia.  Based on this evidence, the examiner opined 
that the small upper degenerative hypertrophic patellar spurs 
by x-ray could be related to history of chondromalacia 
patella in service.  In October 1998, the RO granted service 
connection for mild degenerative joint disease of the knees 
by x-ray; bilateral small patellar hypertrophic spurs; 
bilateral chondromalacia by history and assigned a 10 percent 
evaluation.

Private medical records from October 1999 to February 2000 
show findings of bilateral knee pains and arthralgias.  A 
November 1999 x-ray evaluation reveals very mild or early 
degenerative joint disease changes of the knees.  In a 
February 2000 letter, the veteran's private physician, Dr. L. 
reported that the veteran had been seen with complaints of 
frequent and severe knee pain, that x-rays revealed 
degenerative joint disease, and that he was advised to seek 
light duty at work.

The veteran also submitted copies of his request for leave 
without pay (LWOP) from work from November 10 to November 15, 
1999 for knee pains.

At a June 2000 VA examination, the veteran reported constant 
moderate knee pain in the lateral and posterior aspects, 
cracking and snapping sounds in the knees, and occasional 
giving way of the knees.  According to the veteran, he took 
Motrin once a day for pain.  He stated that he experienced 
severe bouts of knee pain about 6 times in the past year.  On 
evaluation, ranges of motion of both knees revealed flexion 
to 140 degrees and extension to 0 degrees without painful 
motion.  The examiner noted that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, abnormal movement or guarding on movement 
of the knee joints.  Moderate crepitus of the knee joints as 
well as positive patellar grinding was noted.  His gait was 
normal.  The diagnoses included bilateral patellar 
hypertrophy spurs and bilateral knee chondromalacia patella.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The RO has rated the veteran's bilateral knee disability 
under Diagnostic Code 5003, degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Code 5003 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Upon review, the Board notes that although the veteran has 
complained of bilateral knee pain, medical examination 
findings of record do not show limitation of motion, painful 
motion on range of motion, instability or subluxation, 
weakness, locking, or abnormal movement of the knees.  The 
recent findings were significant only for some crepitus and 
positive patellar grinding of both knees, with x-rays showing 
degenerative changes of the knees.  Thus, the evidence does 
not support rating the knees under Diagnostic Codes 5256, 
5257, 5258, 5260, and 5261 for knee ankylosis, knee 
impairment, dislocation of semilunar cartilage, and 
limitation of motion.

Regarding the x-rays showing degenerative joint disease of 
both knees, while the veteran has complained of knee pain, 
there is a statement from his private physician limiting him 
to light duty in November 1999, and a leave statement from 
work showing Leave Without Pay status in November 1999, the 
Board does not find the evidence sufficient to support a 
finding of occasional incapacitation exacerbations.  The 
above-cited evidence shows one period in November 1999 of 
incapacitating exacerbation.  At the most recent VA 
examination, the veteran reported that he was still working 
and was on light duty.  In view of these findings, the Board 
concludes that a preponderance of the evidence is against 
entitlement to increased or staged ratings above the 10 
percent assigned under Diagnostic Code 5003 for the period in 
question.

The veteran's contentions have been accorded due 
consideration; however, the Board concludes that the medical 
findings discussed above are more probative of the level of 
disability.  The veteran is not shown to be qualified to 
render a medical diagnosis or opinion.  Hence, his views as 
to the etiology of his pain complaints and/or the extent of 
functional impairment caused by his bilateral knee disability 
are specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against rating higher than 10 percent), the Board 
finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

An increased or staged evaluation in excess of 10 percent for 
the bilateral knee disability (mild degenerative joint 
disease of the knees by x-ray; bilateral small patellar 
hypertrophic spurs; bilateral chondromalacia by history) is 
denied.

REMAND

With respect to the service connection issues on appeal, the 
Board observes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was signed into law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case for the service connection issues is 
required for compliance with the notice and duty to assist 
provisions contained in the new law. In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under this new law, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
Bernard, 4 Vet. App. 384 (1993).  Therefore, for these 
reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

The RO must readjudicate the appellant's 
service connection claims presently in 
appellate status before the Board, as 
listed on the title page, with 
consideration given to all of the 
evidence of record.  The RO should 
proceed to evaluate each claim on the 
merits after ensuring that all duty-to-
assist provisions have been fulfilled.  
For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to recently promulgated VBA Fast 
Letters on this matter as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


